DETAILED ACTION
Claims 1-3 and 5-20 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0201714 to Montero et al. (“Montero”) in view of U.S. Publication No. 2019/0163374 to Venkatesh et al. (“Venkatesh”).

Regarding claim 1, Montero teaches:
A computer-implemented method comprising: 
performing, by a computing device, a check on an internal device on a first node during a boot software stack initialization (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); 
determining that the internal device is corrupt based upon, at least in part, the check (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check , wherein determining that the internal device is corrupt includes determining that the internal device on the first node is corrupt and initiating, via the boot software stack initialization, a restore process of the internal device on the first node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”; Paragraph [0058], “When CPU 110 comes out of reset, CPU 110 may send an access request to SPI Flash controller 156 to fetch the boot firmware 194 stored within SPI Flash 190 on behalf of the CPU. Once fetched, program instructions within boot firmware 194 may be executed by CPU 110 to configure hardware components of the information handling system, perform a Power-On Self-Test (POST) to ensure the hardware configuration is valid and working properly, discover and initialize devices and launch a bootloader to load an operating system (OS) for the information handling system. In some embodiments, CPU 110 may begin executing boot firmware 194 out of SPI Flash 190 while the boot firmware is being copied into system memory 120, and may continue executing the boot firmware from system memory 120 once copying is complete. In some embodiments, the SPI bus 187 directly connecting EC 180 and SPI Flash 190 may be closed or blocked by hardware (e.g., a multiplexer, counter, flip-flop and/or latch) and/or by program instructions before CPU 110 begins executing the boot firmware 194 out of SPI Flash 190”; and Paragraph [0059], “As set forth above, EC 180 and PCH 150 are ; 
accessing, by the first node, a recovery operating system and an image repository of an internal device on a second node, including accessing, by the first node, a non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); and 
rebuilding the internal device on the first node based upon, at least in part, the recovery operating system and the image repository of the internal device on the second node such that the internal device on the first node is rebuilt using the non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to .

However, Montero does not appear to teach:
performing, by a computing device, a check on an internal secondary device;

However, in the same field of endeavor, Venkatesh teaches:
performing, by a computing device, a check on an internal secondary device (Venkatesh: Paragraph [0051], “If applicable, the target backup agent 116 checks (at 306) for corruption of the backup data object. For example, checking for corruption can be used if any of RAID-2 to RAID-6 is used. The parity information for any of the foregoing RAID levels can be used to determine whether or not a byte or bit of the backup data object is corrupted, and if so, to repair or rebuild (at 308) the data using the retrieved portions of the backup data object and the parity information. In case of RAID-1, a warning can be displayed to the user to indicate the corruption in the backup data repository 114”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Montero by checking a secondary device, as taught by Venkatesh.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Venkatesh by becoming more reliable and stable in the event of a failure and will help prevent an unrecoverable data loss. (Venkatesh: Paragraph [0015]-[0016]).

	Regarding claim 2, the Montero/Venkatesh combination teaches all of the elements of claim 1 and further teaches:
	wherein performing the check includes at least one of a validation and corruption check by comparing a checksum of backup files with a saved checksum file on the internal secondary device (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Regarding claim 3, the Montero/Venkatesh combination teaches all of the elements of claim 1 and further teaches:
the second node is a peer node of the first node (Montero: Fig. 2, #190, #194, and #196; Paragraph [0041], “SPI Flash 190 is coupled to PCH 150 and EC 180, and is generally configured to store EC application firmware (e.g., EC FW 192) and boot firmware (e.g., Boot FW 194 and Backup Boot FW 196), in addition to other software and/or firmware modules. As shown in FIG. 1, SPI Flash 190 is directly connected to PCH 150 via SPI bus 195. In addition, SPI Flash 190 is directly connected to EC 180 via SPI bus 187. By "directly connecting" EC 180 to SPI Flash 190, SPI bus 187 provides a conduit through which EC 180 may access the SPI Flash 190 without the assistance of, or permission from, PCH 150”).

Regarding claim 8, Montero teaches:
A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Montero: Paragraph [0037], “Computer readable storage medium 160 is coupled to PCH 150 to provide non-volatile storage for information handling system 100. In general, computer readable storage medium 160 may be configured to store software and/or data, and may be any type of persistent, non-transitory computer readable storage medium, such as one or more hard disk drives (HDDs) or solid-state drives (SSDs)”) comprising: 
performing a check on an internal device on a first node during a boot software stack initialization (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); 
determining that the internal device is corrupt based upon, at least in part, the check (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”), wherein determining that the internal device is corrupt includes determining that the internal device on the first node is corrupt and initiating, via the boot software stack initialization, a restore process of the internal device on the first node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”; Paragraph [0058], “When CPU 110 comes out of reset, CPU 110 may send an access request to SPI Flash controller 156 to fetch the boot firmware 194 stored within SPI Flash 190 on behalf of the CPU. Once fetched, program instructions within boot firmware 194 may be executed by CPU 110 to configure hardware components of the information handling system, perform a Power-On Self-Test (POST) to ensure the hardware configuration is valid and working properly, discover and initialize devices and launch a bootloader to load an operating system (OS) for the information handling system. In some embodiments, CPU 110 may begin executing boot firmware 194 out of SPI Flash 190 while the boot firmware is being copied into system memory 120, and may continue executing the boot firmware from system memory 120 once copying is complete. In some embodiments, the SPI bus 187 directly connecting EC 180 and SPI Flash 190 may be closed or blocked by hardware (e.g., a multiplexer, counter, flip-flop and/or latch) and/or by program instructions before CPU 110 begins executing the boot firmware 194 out of SPI Flash 190”; and Paragraph [0059], “As set forth above, EC 180 and PCH 150 are each provided direct access to SPI Flash 190 at different times during the boot process. For example, EC 180 is provided direct access to SPI Flash 190 first before the PCH comes out of reset and assumes control of the SPI Flash as a MAF. Since EC 180 is provided access to SPI Flash 190 first, the EC has access to all regions of the SPI Flash (including Boot FW 194, Backup Boot FW 196 and other firmware regions ; 
accessing, by the first node, a recovery operating system and an image repository of an internal device on a second node, including accessing, by the first node, a non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); and 
rebuilding the internal device on the first node based upon, at least in part, the recovery operating system and the image repository of the internal device on the second node such that the internal device on the first node is rebuilt using the non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery .

However, Montero does not appear to teach:
performing a check on an internal secondary device;

However, in the same field of endeavor, Venkatesh teaches:
performing a check on an internal secondary device (Venkatesh: Paragraph [0051], “If applicable, the target backup agent 116 checks (at 306) for corruption of the backup data object. For example, checking for corruption can be used if any of RAID-2 to RAID-6 is used. The parity information for any of the foregoing RAID levels can be used to determine whether or not a byte or bit of the backup data object is corrupted, and if so, to repair or rebuild (at 308) the data using the retrieved portions of the backup data object and the parity information. In case of RAID-1, a warning can be displayed to the user to indicate the corruption in the backup data repository 114”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Montero by checking a secondary device, as taught by Venkatesh.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Venkatesh by becoming more reliable and stable in the event of a failure and will help prevent an unrecoverable data loss. (Venkatesh: Paragraph [0015]-[0016]).

Regarding claim 9, the Montero/Venkatesh combination teaches all of the elements of claim 8 and further teaches:
wherein performing the check includes at least one of a validation and corruption check by comparing a checksum of backup files with a saved checksum file on the internal secondary device (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Regarding claim 10, the Montero/Venkatesh combination teaches all of the elements of claim 8 and further teaches:
the second node is a peer node of the first node (Montero: Fig. 2, #190, #194, and #196; Paragraph [0041], “SPI Flash 190 is coupled to PCH 150 and EC 180, and is generally configured to store EC application firmware (e.g., EC FW 192) and boot firmware (e.g., Boot FW 194 and Backup Boot FW 196), in addition to other software and/or firmware modules. As shown in FIG. 1, SPI Flash 190 is directly connected to PCH 150 via SPI bus 195. In addition, SPI Flash 190 is directly connected to EC 180 via SPI bus 187. By "directly connecting" EC 180 to SPI Flash 190, SPI bus 187 provides a conduit through which EC 180 may access the SPI Flash 190 without the assistance of, or permission from, PCH 150”).

Regarding claim 11, the Montero/Venkatesh combination teaches all of the elements of claim 8 and further teaches:
wherein the recovery operating system and the image repository of the internal secondary device on the second node is accessed by the first node with an internal network interconnect .

Regarding claim 15, Montero teaches:
A computing system including one or more processors and one or more memories configured to perform operations (Montero: Paragraph [0032], “As shown in FIG. 1, information handling system (IHS) 100 may generally include one or more processing devices, such as a central processing unit (CPU) 110 for executing an operating system (OS) for system 100. CPU 110 may include any type of processing device, such as an Intel Pentium series processor, an Advanced Micro Devices (AMD) processor, an ARM processor, or another processing device”) comprising: 
performing a check on an internal device on a first node during a boot software stack initialization (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); 
determining that the internal device is corrupt based upon, at least in part, the check (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”), wherein determining that the internal device is corrupt includes determining that the internal device on the first node is corrupt and initiating, via the boot software stack initialization, a restore process of the internal device on the first node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”; Paragraph [0058], “When CPU 110 comes out of reset, CPU 110 may send an access request to SPI Flash controller 156 to fetch the boot firmware 194 stored within SPI Flash 190 on behalf of the CPU. Once fetched, program instructions within boot firmware 194 may be executed by CPU 110 to configure hardware components of the information handling system, perform a Power-On Self-Test (POST) to ensure the hardware configuration is valid and working properly, discover and initialize devices and launch a bootloader to load an operating system (OS) for the information handling system. In some embodiments, CPU 110 may begin executing boot firmware 194 out of SPI Flash 190 while the boot firmware is being copied into system memory 120, and may continue executing the boot firmware from ; 
accessing, by the first node, a recovery operating system and an image repository of an internal device on a second node, including accessing, by the first node, a non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”); and 
rebuilding the internal device on the first node based upon, at least in part, the recovery operating system and the image repository of the internal device on the second node such that the internal device on the first node is rebuilt using the non-corrupted copy of the internal device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

However, Montero does not appear to teach:
performing a check on an internal secondary device;

However, in the same field of endeavor, Venkatesh teaches:
performing a check on an internal secondary device (Venkatesh: Paragraph [0051], “If applicable, the target backup agent 116 checks (at 306) for corruption of the backup data object. For example, checking for corruption can be used if any of RAID-2 to RAID-6 is used. The parity information for any of the foregoing RAID levels can be used to determine whether or not a byte or bit of the backup data object is corrupted, and if so, to repair or rebuild (at 308) the data using the retrieved portions of the backup data object and the parity information. In case of RAID-1, a warning can be displayed to the user to indicate the corruption in the backup data repository 114”).



Regarding claim 16, the Montero/Venkatesh combination teaches all of the elements of claim 15 and further teaches:
	wherein performing the check includes at least one of a validation and corruption check by comparing a checksum of backup files with a saved checksum file on the internal secondary device (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Regarding claim 17, the Montero/Venkatesh combination teaches all of the elements of claim 15 and further teaches:
the second node is a peer node of the first node (Montero: Fig. 2, #190, #194, and #196; Paragraph [0041], “SPI Flash 190 is coupled to PCH 150 and EC 180, and is generally configured to store EC application firmware (e.g., EC FW 192) and boot firmware (e.g., Boot FW 194 and Backup Boot FW .

Regarding claim 18, the Montero/Venkatesh combination teaches all of the elements of claim 15 and further teaches:
wherein the recovery operating system and the image repository of the internal secondary device on the second node is accessed by the first node with an internal network interconnect (Montero: Fig. 2, #190, #194, and #196; Paragraph [0041], “SPI Flash 190 is coupled to PCH 150 and EC 180, and is generally configured to store EC application firmware (e.g., EC FW 192) and boot firmware (e.g., Boot FW 194 and Backup Boot FW 196), in addition to other software and/or firmware modules. As shown in FIG. 1, SPI Flash 190 is directly connected to PCH 150 via SPI bus 195. In addition, SPI Flash 190 is directly connected to EC 180 via SPI bus 187. By "directly connecting" EC 180 to SPI Flash 190, SPI bus 187 provides a conduit through which EC 180 may access the SPI Flash 190 without the assistance of, or permission from, PCH 150”).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montero in view of Venkatesh and further in view of U.S. Publication No. 2003/0191930 to Viljoen et al. (“Viljoen”).

Regarding claim 5, the Montero/Venkatesh combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node.

However, in the same field of endeavor, Viljoen teaches:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node (Viljoen: Paragraph [0012], “On start-up of the device, the boot loader will attempt to go through the redundant partition tables and check if they are valid. If no partition tables exist or the update flag is set, the boot loader will retrieve the unique ID of the device and use the recovery script to create the partition tables. The script might instruct the boot loader to download scripts and/or data from a server on the Internet”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Montero/Venkatesh combination by rebuilding including creating a new partition table on the backup, as taught by Viljoen.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Viljoen by having a more reliable system and will assist in immediate repair of corrupted devices. (Viljoen: Paragraph [0005]-[0007]).

Regarding claim 6, the Montero/Venkatesh/Viljoen combination teaches all of the elements of claim 5 and further teaches:
wherein rebuilding further includes populating a boot partition on the internal secondary device of the first node with the recovery operating system from the internal secondary device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to .

Regarding claim 7, the Montero/Venkatesh/Viljoen combination teaches all of the elements of claim 6 and further teaches:
wherein rebuilding further includes populating the boot partition on the internal secondary device of the first node with the image repository from the internal secondary device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Regarding claim 12, the Montero/Venkatesh combination teaches all of the elements of claim 8. However, the combination does not appear to teach:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node.

However, in the same field of endeavor, Viljoen teaches:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node (Viljoen: Paragraph [0012], “On start-up of the device, the boot loader will attempt to go through the redundant partition tables and check if they are valid. If no partition tables exist or the update flag is set, the boot loader will retrieve the unique ID of the device and use the recovery script to create the partition tables. The script might instruct the boot loader to download scripts and/or data from a server on the Internet”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product taught by the Montero/Venkatesh combination by rebuilding including creating a new partition table on the backup, as taught by Viljoen.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Viljoen by having a more reliable system and will assist in immediate repair of corrupted devices. (Viljoen: Paragraph [0005]-[0007]).

Regarding claim 13, the Montero/Venkatesh/Viljoen combination teaches all of the elements of claim 12 and further teaches:
wherein rebuilding further includes populating a boot partition on the internal secondary device of the first node with the recovery operating system from the internal secondary device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery .

Regarding claim 14, the Montero/Venkatesh/Viljoen combination teaches all of the elements of claim 13 and further teaches:
wherein rebuilding further includes populating the boot partition on the internal secondary device of the first node with the image repository from the internal secondary device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Regarding claim 19, the Montero/Venkatesh combination teaches all of the elements of claim 15. However, the combination does not appear to teach:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node.

However, in the same field of endeavor, Viljoen teaches:
wherein rebuilding includes creating a new partition table on the internal secondary device on the first node (Viljoen: Paragraph [0012], “On start-up of the device, the boot loader will attempt to go through the redundant partition tables and check if they are valid. If no partition tables exist or the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Montero/Venkatesh combination by rebuilding including creating a new partition table on the backup, as taught by Viljoen.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Viljoen by having a more reliable system and will assist in immediate repair of corrupted devices. (Viljoen: Paragraph [0005]-[0007]).

Regarding claim 20, the Montero/Venkatesh/Viljoen combination teaches all of the elements of claim 19 and further teaches:
wherein rebuilding further includes populating a boot partition on the internal secondary device of the first node with the recovery operating system and the image repository from the internal secondary device on the second node (Montero: Fig. 2, #210 and #212; and Paragraph [0054], “In some embodiments, boot recovery firmware 188 may be executable to perform an integrity check on boot firmware 194 to determine if the boot firmware payload is damaged or corrupt. In one embodiment, boot recovery firmware 188 may check the integrity of boot firmware 194 by applying a cryptographic hash function (such as, e.g., SHA 256) on the boot firmware 194 payload. If an error is detected, boot recovery firmware 188 may recover the boot system by copying contents of the backup boot firmware 196 region into the boot firmware 194 region of SPI Flash 190”).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/05/2021, with respect to the rejection(s) of claim(s) 8-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see pages 7-11, filed 11/05/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for the amended claims in view of the same previously presented art; however, with additional citations from the art and with further clarification. The Applicant argues that Montero does not teach that a local node is rebuilt, restored, or replaced via/during the boot software stack initialization by accessing a healthy/good copy of the operating system.  However, after further analysis of the present Specification, the term “boot software stack initialization”, is broad and the initialization/booting of the software stack is not clearly defined.  Therefore, it can be interpreted as when the process of booting begins. Additionally, the Examiner has cited additional art in the Conclusion that reads on different interpretations as well. However, as currently amended, the claims are still rejected under Montero and previously cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon. (US 20220012150 A1, US 10394570 B2, US 20190004907 A1, US 20160140038 A1, US 20090265510 A1, US 20040103340 A1).
US 20220012150 A1: As such, the example endpoint device management console circuitry 110 works with the example endpoint device circuitry 120 to improve an update process and to improve a 
US 10394570 B2: initializing the bootloader, determining whether the generated boot image for fast booting has an error, in response to determining the generated boot image for fast booting does not have the error, loading the generated boot image for fast booting and restoring the image forming apparatus to the system state included in the generated boot image for fast booting before re-initializing the at least one application, and in response to determining the generated boot image for fast booting has the error: displaying fixing modes on the display of the user interface, the user interface to receive an input selecting one of the displayed fixing modes, the displayed fixing modes including the boot image generating mode, a backup boot image replacing mode, and a normal booting switching mode, and fixing the error according to the input selecting one of the displayed fixing modes by: generating another boot image for fast booting when the user interface receives the input selecting the boot image generating mode from among the displayed fixing modes, retrieving a backup copy of the boot image for fast booting when the user interface receives the input selecting the backup boot image 
US 20190004907 A1: Maintenance module 326 of controller 108 may perform a recovery procedure of the memory management table 200, 408 after a system boot-up using the FMUs of memory of memory blocks 410A-410N to be discussed hereinbelow with reference to FIGS. 5-7. Maintenance module 326 is configured, during normal write operations, to store a physical address with the data and a sequence number for each FMU to be written in each block of NVMA 110 (comprising memory blocks 410A-410N) such that in case of failure the memory management table 200, 408 can be reconstructed by dedicated firmware. Maintenance module 326 is further configured to identify, either internally or by a command from the host device 104, that NVM 115 is in an error recovery state (ERS). Identification may occur either during device initialization or after device initialization. Once identified as being in the error recovery state, the maintenance module 326 begins a procedure to build memory management table 200, 408 using each FMU of each memory block (e.g., comprising memory blocks 410A-410N) of each block of NVMA 110. The procedure scans all the physical blocks of NVM 415 (or 115 in FIG. 1), extracts the physical address for each FMU from a respective memory block (e.g., 410A), identifies whether data stored in each of the FMUs is fresh or stale using FMU sequence numbers, updates the memory management table 200 in volatile memory 112 and writes the FMU to NVM 415. Optionally, the management module 326 signals to the host device 104 that the recovery procedure was completed successfully.
US 20160140038 A1: As discussed above, for enhanced reliability, multiple system firmware images, including multiple images of the boot block, can be stored in the computing system. Including multiple copies of the boot block allows for system recovery using a secondary boot block image if a primary boot block image were to be compromised. The multiple images of the boot block are stored in 
US 20090265510 A1: FIG. 2 illustrates a method 200 for rebuilding a failed storage drive using a hot spare drive 122 in an array of storage resources 112, in accordance with embodiments of the present disclosure. At step 202, controller 114 may initialize the storage resources 112 in storage array 110. The initialization may be done during the boot up of system 100 or at another suitable time. In some embodiments, controller 114 may determine various parameters for each storage resource 112 in storage array 110. For example, controller 114 may determine the number of storage resources 112 in storage array 110, the load of each storage resource 112, the connection speed of each storage resource 112 (e.g., speed of the connection path between one storage resource to another storage resource), the throughput of each storage resource 112 (e.g., I/O speed), and/or the number of active storage drives 120 and/or hot spare drives 122 in each storage resource 112.
US 20040103340 A1: At the time of initialization of system 100, boot loader 370 causes execution of portions of software which in turn causes (in addition to initialization tasks) a determination of whether there are any failed upgrades (as described in further detail with reference to loader module 310), and cause the corresponding application modules to be restored based on backup copies present in backup area 340.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/M.N.P./Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114